              Case 1:18-cr-00007-LPS Document 43 Filed 01/15/20 Page 1 of 7 PageID #: 192
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1




                                          United States District Court
                                                              District of Delaware


             UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                   V.


                       ABDOULAYE DIALLO                                            Case Number: 18-CR-07-LPS

                                                                                   USM Number: 091510-015

                                                                                    EUGENE P. TINARI, ESQUIRE
                                                                                   Defendant's Attorney
THE DEFENDANT:

   pleaded guilty to count(s)           COUNT 1 OF THE FELONY INFORMATION

□ pleaded nolo contendere to count(s)
   which was accepted by the court.
□ was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended               Count

21 § U.S.C. 841(a)(1)             DISTRIBUTION OF A MIXTURE AND SUBSTANCE                                  2/15/2017               1
AND (b)(1)(C)                     CONTAINING FENTANYL


       The defendant is sentenced as provided in pages 2 through               7          of this Judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on count(s)
□ Count(s)                                             □ is       □ are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                          1/8/2020
                                                                        Date of Imposition of Judgmen ^


                                                                        Signature of Judge
                                                                                                          Izv

                                                                         HONORABLE LEONARD P. STARK, UNITED STATES DISTRICT JUDGE
                                                                        Name and Title of Judge




                                                                        Date
               Case 1:18-cr-00007-LPS Document 43 Filed 01/15/20 Page 2 of 7 PageID #: 193
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 — Imprisonment
                                                                                                   Judgment—Page         of

DEFENDANT:             ABDOULAYE DIALLO
 CASE NUMBER: 18-CR-07-LPS


                                                          IMPRISONMENT

          The defendant is hereby committed to the custody ofthe Federal Bureau ofPrisons to be imprisoned for a
 total term of:
 84 MONTHS.




      ^ The court makes the following recommendations to the Bureau ofPrisons:
           1. DEFENDANT BE DESIGNATED TO FORT DIX FOR FCI FAIRTON.
           2. DEFENDANT BE ABLE TO PARTICIPATE IN A DRUG TREATMENT PROGRAM.




      E] The defendant is remanded to the custody ofthe United States Marshal.

      □ The defendant shall surrender to the United States Marshal for this district:

           □ at                                  □ a.m.      □ p.m.          on
           □ as notified by the United States Marshal.

      □ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           □ before 2 p.m. on                                            .
           □ as notified by the United States Marshal.
           □ as notified by the Probation or Pretrial Services Office.


                                                                RETURN

 I have executed this judgment as follows:




           Defendant delivered on                                                       to


 at                                               , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL



                                                                         By
                                                                                              DEPUTY UNITED STATES MARSHAL
                Case 1:18-cr-00007-LPS Document 43 Filed 01/15/20 Page 3 of 7 PageID #: 194
AO 245B(Rev.09/19) Judgment in a Criminal Case
                   Sheet3 — Supervised Release
                                                                                                          Judgment—^Page        of

DEFENDANT: ABDOULAYE DIALLO
CASE NUMBER: 18-CR-07-LPS
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
 3 YEARS.




                                                     MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
     imprisonment and at least two periodic drug tests thereafter, as determmed by the court.
            □ The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse, (check ifapplicable)
4.       □ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution, (check ifapplicable)
5.       El You must cooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
6.       □ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
7.       □ You must participate in an approved program for domestic violence, (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
              Case 1:18-cr-00007-LPS Document 43 Filed 01/15/20 Page 4 of 7 PageID #: 195
AO 24SB(Rev. 09/19)   Judgment in a Criminal Case
                      Sheet 3A—Supervised Release
                                                                                              Judgment—Page        4        of
DEFENDANT: ABDOULAYE DIALLO
CASE NUMBER: 18-CR-07-LPS


                                     STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal jucfrcial dstrict where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours ofbecoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time(at least 30 hours per week)at a lawful type of employment,imless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work(such as your position or yourjob
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware ofa change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony, you must not knowingly communicate or interact with that person without fiirct getting the permission ofthe
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nuncha^ or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission ofthe court.
12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
    require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact &e
     person and confirm that you have notified the person about the risk.
13. You must follow the instructions ofthe probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions^ available at: www.uscourts.gov.


Defendant's Signature                                                                   .               Date
             Case 1:18-cr-00007-LPS Document 43 Filed 01/15/20 Page 5 of 7 PageID #: 196
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3D — Supervised Release
                                                                       Judgment—Page   5   of
DEFENDANT: ABDOULAYE DIALLO
CASE NUMBER: 18-CR-07-LPS


                                       SPECIAL CONDITIONS OF SUPERVISION
 1. DEFENDANT SHALL PARTICIPATE IN A SUBSTANCE ABUSE TREATMENT. WHICH MAY INCLUDE DRUG
 TESTING AND TREATMENT AND/OR COGNITIVE BEHAVIOR TREATMENT(CBT), AS DIRECTED BY THE
 PROBATION OFFICER.

 2. DEFENDANT SHALL PROVIDE THE PROBATION OFFICER WITH ACCESS TO ANY REQUESTED FINANCIAL
 INFORMATION.

 3. DEFENDANT SHALL PARTICIPATE IN THE UNITED STATES PROBATION OFFICE'S WORKFORCE
 DEVELOPMENT PROGRAM AS DIRECTED BY THE PROBATION OFFICER.
              Case 1:18-cr-00007-LPS Document 43 Filed 01/15/20 Page 6 of 7 PageID #: 197
AO 24SB (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                    Judgment — Page     6       of
DEFENDANT: ABDOULAYE DIALLO
 CASE NUMBER: 18-CR-07-LPS
                                              CRIMmAL MONETARY PENALTIES

      The defendant must pay the total criminal monetaiy penalties under the schedule ofpayments on Sheet 6.


                      Assessment             Restitution                Fine                AVAA Assessment*             JVTA Assessment**
 TOTALS           $ 100.00                 $ N/A                   $ WAIVED                $ N/A                      $ N/A



 □ The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.


 □ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
                                                                                                                        pecified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 u.S.U. § 3664(i), all nonfederal victi
                                                                                                                        victims must be paid
      before the United States is paid.

 Name of Pavee                                                 Total Loss***               Restitution Ordered        Priority or Percentage




 TOTALS                              $                          0.00           $                    0.00


 □     Restitution amount ordered pursuant to plea agreement $

 □     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in fiill before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 □     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       □ the interest requirement is waived for the            □ fine     □ restitution.

       □ the interest requirement for the         □     fine    □ restitution is modified as follows:

 ♦ Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking        of2015, Pub. L. No. 114-22.
 *♦* Findings for the total amount of losses are required under Chapters 109A, 110,1 lOA, and 113 A of Title 18 for offenses committed on
 or after September 13,1994, but before April 23,1996.
               Case 1:18-cr-00007-LPS Document 43 Filed 01/15/20 Page 7 of 7 PageID #: 198
AO 245B(Rev. 09/19) Judgment in a Criminal Case
                    Sheet6 — Schedule ofPayments
                                                                                                              Judgment — Page             of
DEFENDANT: ABDOULAYE DIALLO
CASE NUMBER: 18-CR-07-LPS


                                                    SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:

 A    25 Lump sum payment of$ 100.00                           due immediately, balance due

           □     not later than                                     ,or
           □     in accordance with □ C,           □ D,        □    E, or      □ F below; or

 B    □    Payment to begin immediately (may be combined with               DC,          □ D, or      □ F below); or

 C    □    Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                  over a period of
                          (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

 D    □    Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                  over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E    □    Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    □    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment All criminal monetary penalnes, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 □    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                     Joint and Several                 Corresponding Payee,
      (including defendant number)                        Total Amount                          Amount                            if appropnate




 □    The defendant shall pay the cost of prosecution.

 □    The defendant shall pay the following court cost(s):

 0    The defendant shall forfeit the defendant's interest in the following property to the United States:
      THE COURT INCORPORATES PARAGRAPH 9 OF THE MEMORANDUM OF PLEA AGREEMENT
       IN THIS CASE (D.I. 4).
 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (o) fee interest, (7) community restitution, (8) JVTA assessment,           penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
